Title: From Thomas Jefferson to Edmund Pendleton, 13 August 1776
From: Jefferson, Thomas
To: Pendleton, Edmund


                    
                        Dear Sir
                        Philadelphia Aug. 13. 1776.
                    
                    Yours of Aug. 3. came to hand yesterday. Having had no moment to spare since, I am obliged to sit down to answer it at a Committee table while the Committee is collecting. My thoughts therefore on the subject you propose will be merely extempore. The opinion that our lands were allodial possessions is one which I have very long held, and had in my eye during a pretty considerable part of my law reading which I found alwais strengthened it. It was mentioned in a very hasty production, intended to have been put under a course of severe correction, but produced afterwards to the world in a way with which you are acquainted. This opinion I have thought and still think to prove if ever I should have time to look into books again. But this is only meant with respect to the English law as transplanted here. How far our acts of assembly or acceptance of grants may have converted lands which were allodial into feuds I have never considered. This matter is now become a mere speculative  point; and we have it in our power to make it what it ought to be for the public good. It may be considered in two points of view 1st. As bringing a revenue into the public treasury. 2. As a tenure. I have only time to suggest hints on each of these heads. 1. Is it consistent with good policy or free government to establish a perpetual revenue? Is it not against the practice of our wise British ancestors? Have not instances in which we have departed from this in Virginia been constantly condemned by the universal voice of our country? Is it safe to make the governing power when once seated in office, independent in it’s revenue? Should we not have in contemplation and prepare for an event (however deprecated) which may happen in the possibility of things; I mean a re-acknolegement of the British tyrant as our king, and previously strip him of every prejudicial possession? Remember how universally the people run into the idea of recalling Charles the 2d. after living many years under a republican government.—As to the second was not the separation of the property from the perpetual use of lands a mere fiction? Is not it’s history well known, and the purposes for which it was introduced, to wit, the establishment of a military system of defence? Was it not afterwards made an engine of immense oppression? Is it wanting with us for the purpose of military defence? May not it’s other legal effects (such of them at least as are valuable) be performed in other more simple ways? Has it not been the practice of all other nations to hold their lands as their personal estate in absolute dominion? Are we not the better for what we have hitherto abolished of the feudal system? Has not every restitution of the antient Saxon laws had happy effects? Is it not better now that we return at once into that happy system of our ancestors, the wisest and most perfect ever yet devised by the wit of man, as it stood before the 8th century?-The idea of Congress selling out unlocated lands has been sometimes dropped, but we have alwais met the hint with such determined opposition that I believe it will never be proposed. I am against selling the lands at all. The people who will migrate to the Westward whether they form part of the old, or of a new colony will be subject to their proportion of the Continental debt then unpaid. They ought not to be subject to more. They will be a people little able to pay taxes. There is no equity in fixing upon them the whole burthen of this war, or any other proportion than we bear ourselves. By selling the lands to them, you will disgust them, and cause an avulsion of them from the common union. They will settle the lands in spite of every body. I am at the same time clear that they should be appropriated in small quantities. It is said 
 wealthy foreigners will come in great numbers, and they ought to pay for the liberty we shall have provided for them. True, but make them pay in settlers. A foreigner who brings a settler for every 100, or 200 acres of land to be granted him pays a better price than if he had put into the public treasury 5/ or 5£. That settler will be worth to the public 20 times as much every year, as on our old plan he would have paid in one paiment only.—I have thrown these loose thoughts together only in obedience to your letter. There is not an atom of them which would not have occurred to you on a moment’s contemplation of the subject. Charge yourself therefore with the trouble of reading two pages of such undigested stuff.
                    By Saturday’s post the General wrote us that Ld. Howe had got (I think 100) flat bottomed boats along side, and 30 of them were then loaded with men; by which it was concluded he was preparing to attack. Yet this is Tuesday and we hear nothing further. The General has by his last return, 17000 some odd men, of whom near 4000 are sick and near 3000 at our posts in Long island &c. So you may say he has but 10000 effective men to defend the works of New York. His works, however are good and his men in spirits, which I hope will be equal to an addition of many thousands. He had called for 2000 men from the flying camp which were then embarking to him and would certainly be with him in time even if the attack was immediate. The enemy have (since Clinton and his army joined them) 15,000 men of whom not many are sick. Every influence of Congress has been exerted in vain to double the General’s force. It was impossible to prevail on the people to leave their harvest. That is now in, and great numbers are in motion, but they have no chance to be there in time. Should however any disaster befall us at New York they will form a great army on the spot to stop the progress of the enemy. I think there cannot be less than 6 or 8000 men in this city and between it and the flying camp. Our council complain of our calling away two of the Virginia battalions. But is this reasonable. They have no British enemy, and if human reason is of any use to conjecture future events, they will not have one. Their Indian enemy is not to be opposed by their regular battalions. Other colonies of not more than half their military strength have 20 battalions in the feild. Think of these things and endeavor to reconcile them not only to this, but to yeild greater assistance to the common cause if wanted. I wish every battalion we have was now in New York. We yesterday received dispatches from the Commissioners at Fort Pitt. I have not read them, but a gentleman who has, tells me they are favorable. The Shawanese and Delawares are disposed to  peace. I believe it, for this reason. We had by different advices information from the Shawanese that they should strike us, that this was against their will, but that they must do what the Senecas bid them. At that time we knew the Senecas meditated war. We directed a declaration to be made to the six nations in general that if they did not take the most decisive measures for the preservation of neutrality we would never cease waging war with them while one was to be found on the face of the earth. They immediately changed their conduct and I doubt not have given corresponding information to the Shawanese and Delawares. I hope the Cherokees will now be driven beyond the Missisipi and that this in future will be declared to the Indians the invariable consequence of their beginning a war. Our contest with Britain is too serious and too great to permit any possibility of avocation from the Indians. This then is the season for driving them off, and our Southern colonies are happily rid of every other enemy and may exert their whole force in that quarter. I hope to leave this place some time this month. I am Dr. Sir Your affectionate friend,
                    
                        Th: Jefferson
                    
                    
                        P.S. Mr. Madison of the college and Mr. Johnson of Fredsbgh. are arrived in New York. They say nothing material had happened in England. The French ministry was changed.
                    
                